Name: 94/774/EC: Commission Decision of 24 November 1994 concerning the standard consignment note referred to in Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  deterioration of the environment;  European Union law;  environmental policy;  health;  tariff policy
 Date Published: 1994-12-03

 Avis juridique important|31994D077494/774/EC: Commission Decision of 24 November 1994 concerning the standard consignment note referred to in Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community Official Journal L 310 , 03/12/1994 P. 0070 - 0076 Finnish special edition: Chapter 15 Volume 14 P. 0130 Swedish special edition: Chapter 15 Volume 14 P. 0130 COMMISSION DECISION of 24 November 1994 concerning the standard consignment note referred to in Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community (94/774/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Communtiy (1), and in particular Article 42 (1) thereof, Whereas the standard consignment note set out in Regulation (EEC) No 259/93 has been drawn up with due regard to the relevant Articles of the Regulation and the relevant international conventions and agreements and, in particular, the work of the Organization for Economic Cooperation and Development (OECD); Whereas the consignment note, consisting of a notification form and of a movement/tracking form, should be used for the notification and tracking of shipments of waste and should serve as a certificate of disposal and recovery; Whereas the consignment note will enable the competent authorities designated by the Member States to carry out the supervisory and control tasks assigned to them under Regulation (EEC) No 259/93; Whereas the Commission has submitted to the Committee designated in Article 18 of Council Directive 75/442/EEC (2), as last amended by Directive 91/692/EEC (3), a draft of the measures to be taken; Whereas the Committee has delivered a favourable opinion on the draft measures submitted to it by the Commission, HAS ADOPTED THIS DECISION: Article 1 The standard consignment note annexed to this Decision and consisting of a notification form and a movement/tracking form shall be used for the notification and tracking of shipments of waste, as provided for in Council Regulation (EEC) No 259/93, and shall serve as a certificate of disposal and recovery. Article 2 The document referred to in Article 1 shall be printed on unforgeable, white, sized paper suitable for writing and weighing at least 40 gsm. The paper must be sufficiently opaque for the information on one side not to affect the legibility of the information on the other side and its strength should be such that in normal use it does not easily tear or crease. The boxes are based on a unit of measurement of one tenth of an inch horizontally and on sixth of an inch vertically. The forms shall measure 210 Ã  297 mm with a maximum tolerance as to length of 5 mm less and 8 mm more. These provisions shall not preclude the printing by means of official or private-sector dataprocessing systems, under the conditions laid down by the Member States and if necessary on plain paper, of the standard consignment note referred to in Article 1. Article 3 The waste shipment serial number to be entered in box 3 of the consignment note shall consist of the code of the country of despatch, followed by a six-digit number. Article 4 The model consignment note shall be reviewed and, if necessary, revised in the light of practical experience. Article 5 This Decision shall apply as from the sixtieth day following that of its notification. Article 6 This Decision is addressed to the Member States. Done at Brussels, 24 November 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 30, 6. 2. 1993, p. 1. (2) OJ No L 194, 25. 7. 1975, p. 39. (3) OJ No L 377, 31. 12. 1991, p. 48. ANNEX MODEL OF THE STANDARD CONSIGNMENT NOTE drawn up pursuant to Article 42 of Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community INTRODUCTION This standard consignment note was drawn up to apply the provisions of Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community. It will be made available to the competent authorities designated by the Member States pursuant to Article 38 of the abovementioned Regulation so that they can implement the appropriate procedure for the supervision and control of waste shipments. The information contained in this document will enable the competent authorities to be aware of the nature of the waste shipments made and their destination (disposal or recovery). Hence they will be able to adopt the necessary measures to protect human health and the environment.